UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7404


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

OCTAVIUS S. CLINE, a/k/a Toby,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:02-cr-01358-HMH-12; 6:10-cv-70303-HMH)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Octavius S. Cline, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Octavius S. Cline seeks to appeal the district court’s

order    denying        his       Fed.      R.       Civ.      P.        60(b)     motion           for

reconsideration         of    the    district          court’s      order        dismissing          as

successive his 28 U.S.C. § 2255 (2012) motion.                                 The order is not

appealable      unless        a     circuit          justice        or     judge       issues         a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability            will     not       issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief   on    the    merits,       a    prisoner       satisfies          this    standard          by

demonstrating        that     reasonable             jurists     would          find    that        the

district      court’s      assessment       of        the   constitutional             claims        is

debatable     or     wrong.         Slack    v.       McDaniel,          529    U.S.    473,        484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion or underlying habeas

application        states     a     debatable          claim     of       the     denial       of     a

constitutional right.             Reid v. Angelone, 369 F.3d 363, 371 (4th

Cir. 2004).

              We have independently reviewed the record and conclude

that Cline has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.

                                                 2
           Additionally, we construe Cline’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).      In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).        Cline’s claims do not satisfy either of

these   criteria.     Therefore,   we   deny    authorization     to   file   a

successive § 2255 motion.

           We dispense with oral argument because the facts and

legal   contentions   are   adequately    presented    in   the    materials

before this   court   and    argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3